DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4-12,15,18,19,21,22,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumura(USPGPUB DOCUMENT: 2010/0117127, hereinafter Kumura) in view of Ogino (USPGPUB DOCUMENT: 2004/0195567, hereinafter Ogino).


Re claim 1 Kumura discloses in Fig 4, rotated 180 degrees, a wiring substrate comprising: a substrate(42/41 of Kumura) having an insulating surface(42/41 is in contact with insulation layer 38)[0050];
 a first conducting layer(34 of Kumura) disposed on the substrate(42/41 of Kumura); a first insulating layer(32 of Kumura)[0053]; and a second conducting layer(31 of 

Kumura does not specifically teach a first conducting layer(34 of Kumura) including a first part and a second part, the first part having a first thickness, the second part having a second thickness thinner than the first thickness and being adjacent to the first part;
a first insulating layer(32 of Kumura)[0053] disposed on the first part and apart from the  second part;.


Ogino discloses in Fig 3 (rotated 180 degrees), see figure in office action, a  first conducting layer(4) including a first part(please see item labelled ‘1st part’ of Ogino) and a second part(please see item labelled ‘2nd part’ of Ogino), the first part(please see item labelled ‘1st part’ of Ogino) having a first thickness(first thickness of ‘1st part’ of Ogino), the second part(please see item labelled ‘2nd part’ of Ogino) having a second thickness(second thickness of ‘2nd part’ of Ogino) thinner than the first thickness(first thickness of ‘1st part’ of Ogino) and being adjacent to the first part(please see item labelled ‘1st part’ of Ogino); a first insulating layer(3) disposed on the first part(please see item labelled ‘1st part’ of Ogino) and apart from the  second part(please see item labelled ‘2nd part’ of Ogino).




    PNG
    media_image1.png
    395
    447
    media_image1.png
    Greyscale


Re claim 2 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein the first part(please see item labelled ‘1st part’ of Ogino) and the second part(please see item labelled ‘2nd part’ of Ogino) include a region formed of the same material (1st part and 2nd part are formed of the same material)[0150 of Ogino] in the first insulating layer(32 of Kumura)[0053] side.




Re claim 5 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein: when viewed along the normal direction of the surface of the substrate(42/41 of Kumura), at least part of the edge of the second conducting layer(31 of Kumura) is aligned with a first edge  corresponding to a part close to the second part(please see item labelled ‘2nd part’ of Ogino) of the edge of the first insulating layer(32 of Kumura)[0053] (since the second conducing layer is in proximity to the second conducting part, this may be interpreted as close to the second part of the edge of the first insulating layer).

Re claim 6 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 5, wherein when viewed along the normal direction of the surface of the substrate(42/41 of Kumura), a first distance between the first edge and the border(interface between 1st and 2nd part of Ogino) between the first part(please see item labelled ‘1st part’ of Ogino) and the second part(please see item labelled ‘2nd part’ of Ogino) is shorter than a second distance between the edge of the second conducting layer(31 of Kumura) and the first edge (since the 1st part and 2nd part are next to each other, a first distance between the first edge and the border(interface between 1st and 

Re claim 7 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein when viewed along  the normal direction of the surface of the substrate(42/41 of Kumura), a distance between the first edge and a border(interface between 1st and 2nd part of Ogino) between the first part(please see item labelled ‘1st part’ of Ogino) and the second part(please see item labelled ‘2nd part’ of Ogino) is shorter than a difference between the first thickness(first thickness of ‘1st part’ of Ogino) and the second thickness(second thickness of ‘2nd part’ of Ogino)(since the 1st part and 2nd part are next to each other, a distance between the first edge and a border(interface between 1st and 2nd part of Ogino) between the first part and the second part is shorter than a difference between the first thickness(first thickness of ‘1st part’ of Ogino) and the second thickness(second thickness of ‘2nd part’ of Ogino)).

Re claim 8 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 7, wherein the border(interface between 1st and 2nd part of Ogino) is  positioned between the first insulating layer(32 of Kumura)[0053] and the substrate(42/41 of Kumura) (the bottommost of the interface between 1st part and second part is below the topmost of 3 of Ogino).

Re claim 9 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein a distance between the edge (see rightmost edge of 2nd part in Fig 1 

Re claim 10 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein a distance between the edge of the second part(please see item labelled ‘2nd part’ of Ogino) and a boundary between the first part(please see item labelled ‘1st part’ of Ogino) and the  second part(please see item labelled ‘2nd part’ of Ogino) when viewed along the normal direction of the surface of the substrate(42/41 of Kumura) is 10 % or more of the second thickness(second thickness of ‘2nd part’ of Ogino) (see Fig 3-2-a of Ogino ).

Re claim 11 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein the first part(please see item labelled ‘1st part’ of Ogino) is  surrounded by the second part(please see item labelled ‘2nd part’ of Ogino) (see Fig 3 of Ogino).

Re claim 12 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein when viewed along the normal direction of the surface of 


Re claim 15 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein a second surface of
the second part(please see item labelled ‘2nd part’ of Ogino) is rougher than a first surface of the first part(please see item labelled ‘1st part’ of Ogino) (since the 2nd part is more rounded it may be rougher than the 1st part ).

Re claim 18 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, further comprising a second insulating layer(6 of Ogino) contacting with the second part(please see item labelled ‘2nd part’ of Ogino) and the first insulating layer(32 of Kumura)[0053],
wherein: the first insulating layer(32 of Kumura)[0053] includes an inorganic material (Ta2O5)[0043 of Ogino]; and
the second insulating layer(6 of Ogino) includes an organic material (polyimide)[0092 of Ogino].

Re claim 19 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 18, wherein

the second conducting layer(31 of Kumura) contacts with a side surface(left/right side surface) of the second insulating layer(6 of Ogino) defining the opening (opening between left/right portions of 6); and
the second insulating layer(6 of Ogino) is disposed in a part of between the second conducting layer(31 of Kumura) and the first insulating layer(32 of Kumura)[0053] (a portion of 6 is between the second conducting layer and the first insulating layer).


Re claim 21 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, wherein: the first conducting layer(34 of Kumura) further includes a third part (see part labelled “3rd part”) having a third
thickness thicker than the second thickness(second thickness of ‘2nd part’ of Ogino) and adjacent to the second part(please see item labelled ‘2nd part’ of Ogino);
the first insulating layer(32 of Kumura)[0053] is further disposed on the third part; and
the second conducting layer(31 of Kumura) is further disposed on an opposite side to the third part relative to the first insulating layer(32 of Kumura)[0053].

Re claim 22 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, further comprising a through electrode(37 of Kumura) penetrating the substrate(42/41 of Kumura),
wherein the through electrode(37 of Kumura) is electrically connected to the first conducting layer(34 of Kumura).

Re claim 26 Kumura and Ogino disclose semiconductor device comprising: the wiring substrate(42/41 of Kumura) according to claim 1; and a semiconductor chip ( cell transistor Tr of Kumura) electrically connected (by way of 23/25/C/37) to the wiring substrate(42/41 of Kumura). 

Claim(s) 13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumura(USPGPUB DOCUMENT: 2010/0117127, hereinafter Kumura)  and Ogino in view of Okura (USPGPUB DOCUMENT: 20170230026, hereinafter Okura).

Re claim 13 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 12, 

Kumura and Ogino do not specifically teach wherein the first insulating layer(32 of Kumura)[0053] covers the first side surface(left/right side surface) of the first part(please see item labelled ‘1st part’ of Ogino).

Okura discloses in Fig 8 wherein the first insulating layer(5) covers the first side surface(left/right side surface) of the first conducting layer(31)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Okura to the teachings of Kumura and Ogino in order to a structural defect such as a crack can be prevented [0090, Okura]


Re claim 14 Kumura and Ogino and Okura disclose the wiring substrate(42/41 of Kumura) according to claim 13, wherein a part of the first insulating layer(5 of Okura) is sandwiched between the second conducting layer(31 of Kumura) and the first side surface(left/right side surface) of the first part(please see item labelled ‘1st part’ of Ogino).



Claim(s) 20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumura(USPGPUB DOCUMENT: 2010/0117127, hereinafter Kumura)  and Ogino in view of Matsumoto (USPGPUB DOCUMENT: 2007/0158848, hereinafter Matsumoto).


Re claim 20 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, further comprising, the first insulating layer(32 of Kumura)[0053] being disposed between the second conducting layer(31 of Kumura) and the first part(please see item labelled ‘1st part’ of Ogino).

Kumura and Ogino do not specifically teach a conducting layer apart from the second conducting layer(31 of Kumura)

Matsumoto discloses in Fig 1-3 a conducting layer (11a/c) apart from the second conducting layer (11b)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Matsumoto to the teachings of Kumura and Ogino in order to facilitates achieving a high withstand voltage [0010, Matsumoto]



Re claim 23 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 22, wherein the through electrode(37 of Kumura) continuously extended from the first conducting layer(34 of Kumura).

Kumura and Ogino do not specifically teach wherein the through electrode is formed of the same material as the first conducting layer

Matsumoto discloses in Fig 1-3 wherein the through electrode(20/21/22/42) is formed of the same material (Cu)[0034, 0036] as the first conducting layer(12) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Matsumoto to the teachings of Kumura and Ogino in order to facilitates achieving a high withstand voltage [0010, Matsumoto]


Re claim 24 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 22, wherein: a film closest to the substrate(42/41 of Kumura) of the first conducting layer(34 of Kumura) is continuously extended to a film closest to the substrate(42/41 of Kumura) of the through electrode(37 of Kumura).

Kumura and Ogino do not specifically teach the first conducting layer includes a plurality of films; the through electrode includes a plurality of films

Matsumoto discloses in Fig 1-3 the first conducting layer(12) includes a plurality of films(laminate structure)[0034]; the through electrode(20/21/22/42) includes a plurality of films (see plurality of films in Fig 3)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Matsumoto to the teachings of Kumura and Ogino in order to facilitates achieving a high withstand voltage [0010, Matsumoto]


Re claim 25 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 22, 



Matsumoto discloses in Fig 1-3 comprising an inductor (20/21/22/42) including the through electrode connected to the first conducting layer(12).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Matsumoto to the teachings of Kumura and Ogino in order to facilitates achieving a high withstand voltage [0010, Matsumoto]



Claim(s) 3, 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumura(USPGPUB DOCUMENT: 2010/0117127, hereinafter Kumura)  and Ogino in view of an alternative interpretation of Matsumoto (USPGPUB DOCUMENT: 2007/0158848, hereinafter Matsumoto).

Re claim 3 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, 

Kumura and Ogino do not specifically teach wherein: the first conducting layer(34 of Kumura) includes a first film and a second film;  a property of the first film is different from that of the second film; the second film is sandwiched between the first film and the 

Matsumoto discloses in Fig 1-3 wherein: the first conducting layer(11b/c) includes a first film and a second film;  a property of the first film is different from that of the second film (Cr has a property that is different from that of Au) [0033]; the second film (11c of Matsumoto) is sandwiched between the first film (11b of Matsumoto) and the first insulating layer(13); 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Matsumoto to the teachings of Kumura and Ogino in order to facilitates achieving a high withstand voltage [0010, Matsumoto].  In doing so, the second film(11c of Matsumoto)  in the second part(please see item labelled ‘2nd part’ of Ogino) is thinner than the second film in the first part(please see item labelled ‘1st part’ of Ogino). 





Re claim 16 Kumura and Ogino disclose the wiring substrate(42/41 of Kumura) according to claim 1, 


Matsumoto discloses in Fig 1-3 wherein: the first conducting layer(11b/c)includes a first film and a second film, a property of the first film is different from that of the second film (Cr has a property that is different from that of Au) [0033].


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Matsumoto to the teachings of Kumura and Ogino in order to facilitates achieving a high withstand voltage [0010, Matsumoto].  


Re claim 17 Kumura and Ogino and Matsumoto disclose the wiring substrate(42/41 of Kumura) according to claim 16, wherein a first side surface(left/right side surface) of the first conducting layer(34 of Kumura) has a recess (see the ‘recess’ in Ogino Fig 3 in office action) formed by a first side surface(left/right side surface) of the first film and a second side surface(left/right side surface) of the second film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819